
	
		III
		Calendar No. 249
		112th CONGRESS
		1st Session
		S. RES. 227
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2011
			Mr. Webb (for himself,
			 Mr. Inhofe, Mr.
			 Lugar, and Mr. Kerry)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			December 1, 2011
			Reported by Mr. Kerry,
			 with an amendment, an amendment to the preamble, and an amendment to the
			 title
			Strike out all after the resolving clause and
			 insert the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		RESOLUTION
		Calling for the protection of the Mekong
		  River Basin and increased United States support for delaying the construction
		  of mainstream dams along the Mekong River.
	
	
		Whereas the Mekong River is the
			 world’s 12th longest river, originating on the Tibetan Plateau and flowing
			 nearly 3,000 miles down through China into Burma, Thailand, Laos, Cambodia, and
			 Vietnam;
		Whereas the Lower Mekong River in
			 Thailand, Laos, Cambodia, and Vietnam is a source of fresh water, food, and
			 economic opportunity for more than 60,000,000 people;
		Whereas the Mekong River is second
			 in biodiversity only to the Amazon River, with an estimated 1,500 different
			 species of fish, of which at least a third migrate up the river and tributaries
			 in their life cycle, including the majority of the commercial fish
			 catch;
		Whereas the Mekong River supports
			 the world’s two largest rice exporters, Thailand and Vietnam, as well as the
			 world’s largest inland fishery of 4,000,000 tons of freshwater fish per year,
			 providing up to $9,000,000,000 annual income and approximately 80 percent of
			 the animal protein consumed in the Lower Mekong Basin;
		Whereas China is constructing a
			 cascade of up to 15 dams along the mainstream of the Upper Mekong River, and
			 Thailand, Laos, Cambodia, and Vietnam are planning to construct or finance the
			 construction of up to 11 dams on the lower half of the river’s
			 mainstream;
		Whereas scientific studies have
			 cautioned that mainstream dam construction will negatively affect the river’s
			 water flow, fish population, and wildlife;
		Whereas the Mekong River
			 Commission is a river basin management organization including the Governments
			 of Thailand, Laos, Cambodia, and Vietnam that have signed the Agreement on the
			 Cooperation for the Sustainable Development of the Mekong River Basin, done at
			 Chiang Rai, Thailand, April 5, 1995, and agreed to cooperate on management of
			 the river and development of the full potential of sustainable benefits
			 to all riparian States;
		Whereas the members of the
			 Commission have also agreed to make every effort to avoid, minimize and
			 mitigate harmful effects that might occur to the environment, especially the
			 water quantity and quality, the aquatic (eco-system) conditions, and ecological
			 balance of the river system, from the development and use of the Mekong River
			 Basin water resources or discharge of wastes and return flows;
		Whereas the Mekong River
			 Commission sponsored a Strategic Environmental Assessment of the proposed
			 series of mainstream dams along the Lower Mekong River, concluding that the
			 decision to move forward with even one dam would result in permanent and
			 irreversible changes to the river’s productivity and regional
			 environment;
		Whereas such changes could
			 threaten the region’s food security, block fish migration routes, increase
			 risks to aquatic biodiversity, reduce sediment flows, increase saline
			 intrusion, reduce agricultural production, and destabilize the river channels
			 and coastline along the Mekong Delta;
		Whereas the United States has
			 significant economic and strategic interests in the Mekong River subregion that
			 may be jeopardized if the construction of mainstream dams places the region’s
			 stability at risk;
		Whereas the Department of State
			 initiated the Lower Mekong Initiative in July 2009 to engage Thailand, Laos,
			 Cambodia, and Vietnam on water security issues, to build regional capacity, and
			 to facilitate multilateral cooperation on effective water resources
			 management;
		Whereas funding for the Lower
			 Mekong Initiative has primarily focused on the environment, health, and
			 education, leaving the fourth pillar—infrastructure—largely unfunded;
		Whereas attention to
			 infrastructure development is a critical element of promoting the sustainable,
			 coordinated construction of hydropower dams in the region;
		Whereas, on September 22, 2010,
			 Laos submitted for review to the Mekong River Commission the proposal for the
			 Xayaburi Dam, the first of nine mainstream dams planned by Laos along the Lower
			 Mekong River;
		Whereas, on April 19, 2011, the
			 Mekong River Commission’s Joint Committee representatives met to discuss the
			 Xayaburi project without reaching consensus on whether the project should
			 proceed, but agreed during the meeting to table the decision and consider it at
			 a later date at a higher, ministerial level; and
		Whereas, on May 8, 2011, the
			 Government of Laos agreed to temporarily suspend work on the Xayaburi dam and
			 announced plans to conduct further environmental assessments on the project in
			 response to regional concerns: Now, therefore, be it
		Whereas the Mekong River is the world's
			 12th longest river, originating on the Tibetan Plateau and flowing nearly 3,000
			 miles down through China into Burma, Thailand, Laos, Cambodia, and
			 Vietnam;
		Whereas the Lower Mekong River in
			 Thailand, Laos, Cambodia, and Vietnam is a source of fresh water, food, and
			 economic opportunity for more than 60,000,000 people;
		Whereas the Mekong River is second in
			 biodiversity only to the Amazon River, with an estimated 1,500 different
			 species of fish, of which at least a third migrate up the river and tributaries
			 in their life cycle, including the majority of the commercial fish
			 catch;
		Whereas the Mekong River supports the
			 world's two largest rice exporters, Thailand and Vietnam, as well as the
			 world's largest inland fishery of 4,000,000 tons of freshwater fish per year,
			 providing up to $9,000,000,000 annual income and approximately 80 percent of
			 the animal protein consumed in the Lower Mekong Basin;
		Whereas China is constructing up to 15
			 dams along the mainstream of the Upper Mekong River, and Thailand, Laos,
			 Cambodia, and Vietnam are planning to construct or finance the construction of
			 up to 11 dams on the lower half of the river's mainstream;
		Whereas scientific studies have cautioned
			 that mainstream dam construction on the Mekong River will negatively affect the
			 river's water flow, fish population, and wildlife;
		Whereas the Mekong River Commission is a
			 river basin management organization including the Governments of Thailand,
			 Laos, Cambodia, and Vietnam that have signed the Agreement on the Cooperation
			 for the Sustainable Development of the Mekong River Basin, done at Chiang Rai,
			 Thailand, April 5, 1995, and agreed to cooperate on management of the river and
			 development of the full potential of sustainable benefits to all
			 riparian States;
		Whereas the members of the Commission
			 have also agreed to make every effort to avoid, minimize and mitigate
			 harmful effects that might occur to the environment, especially the water
			 quantity and quality, the aquatic (eco-system) conditions, and ecological
			 balance of the river system, from the development and use of the Mekong River
			 Basin water resources or discharge of wastes and return flows;
		Whereas the Mekong River Commission
			 sponsored a Strategic Environmental Assessment of the proposed series of
			 mainstream dams along the Lower Mekong River, concluding that the mainstream
			 projects are likely to result in serious and irreversible environmental damage,
			 losses in long-term health and productivity of natural systems, and losses in
			 biological diversity and ecological integrity;
		Whereas such changes could threaten the
			 region's food security, block fish migration routes, increase risks to aquatic
			 biodiversity, reduce sediment flows, increase saline intrusion, reduce
			 agricultural production, and destabilize the river channels and coastline along
			 the Mekong Delta;
		Whereas the United States has significant
			 economic and strategic interests in the Mekong River subregion that may be
			 jeopardized if the construction of mainstream dams places the region's
			 political stability at risk;
		Whereas the Department of State initiated
			 the Lower Mekong Initiative in July 2009 to engage Thailand, Laos, Cambodia,
			 and Vietnam on water security issues, to build regional capacity, and to
			 facilitate multilateral cooperation on effective water resources
			 management;
		Whereas funding for the Lower Mekong
			 Initiative has primarily focused on the environment, health, and education,
			 leaving the fourth pillar—infrastructure—largely unfunded;
		Whereas attention to infrastructure
			 development is a critical element of promoting the coordinated construction of
			 hydropower dams in the region;
		Whereas, on September 22, 2010, Laos
			 submitted for review to the Mekong River Commission the proposal for the
			 Xayaburi Dam, the first of nine mainstream dams planned by Laos along the Lower
			 Mekong River;
		Whereas, on April 19, 2011, the Mekong
			 River Commission's Joint Committee representatives met to discuss the Xayaburi
			 project without reaching consensus on whether the project should proceed, but
			 agreed during the meeting to table the decision and consider it at a later date
			 at a higher, ministerial level; and
		Whereas, on May 8, 2011, the Government
			 of Laos agreed to temporarily suspend work on the Xayaburi dam and announced
			 plans to conduct further environmental assessments on the project in response
			 to regional concerns: Now, therefore, be it
		
	
		That the Senate—
			(1)calls on United
			 States representatives at multilateral development banks to use the voice and
			 vote of the United States to support strict adherence to international
			 environmental standards for any financial assistance to hydropower dam projects
			 on the mainstream of the Mekong River;
			(2)encourages greater
			 United States engagement with the Mekong River countries through the Lower
			 Mekong Initiative and increased support for sustainable infrastructure and
			 water security in Southeast Asia;
			(3)calls on the
			 United States Government in leading the Lower Mekong Initiative to devote
			 greater attention to and funding for capacity building projects on
			 infrastructure and to assist in identifying sustainable economic, water, and
			 energy alternatives to mainstream hydropower dams on the Mekong River;
			(4)applauds the
			 decision of the Mekong River Commission to delay endorsement of the Xayaburi
			 Dam;
			(5)supports further
			 delay of the construction of mainstream hydropower dams along the Mekong River
			 until the studies by the Government of Laos have been completed and adequate
			 planning and multilateral coordination can be guaranteed;
			(6)encourages members
			 of the Mekong River Commission to adhere to the prior consultation process for
			 dam construction under the Commission’s Procedures for Notification, Prior
			 Consultation and Agreement;
			(7)calls on all
			 riparian States along the Mekong River, including China, to respect the rights
			 of other river basin countries and take into account any objection or concerns
			 regarding the construction of hydropower dams;
			(8)calls on the
			 Governments of Burma and China to improve cooperation with the Mekong River
			 Commission and information sharing on water flows and engage in regional
			 decisionmaking processes on the development and use of the Mekong River;
			 and
			(9)supports
			 assistance to the Lower Mekong River riparian States to gather data and analyze
			 the impacts of proposed development along the river.
			
	
		That
			 the Senate—
			(1)calls on the United
			 States Government to recognize different national circumstances of riparian
			 states along the Mekong River, including their energy and natural resource
			 profiles, and to support the development of cost-effective base load power that
			 meets electricity generations needs, promotes economic growth, and alleviates
			 poverty;
			(2)calls on United States
			 representatives at multilateral development banks to use the voice and vote of
			 the United States to oppose financial assistance to hydropower dam projects on
			 the mainstream of the Mekong River that have not been adequately coordinated
			 within the region and would impose significant adverse effects on the
			 environment, population, and economic growth along the river and its
			 basin;
			(3)encourages greater United
			 States engagement with the Mekong River countries through the Lower Mekong
			 Initiative and increased support for energy and water security in Southeast
			 Asia;
			(4)calls on the United
			 States Government in leading the Lower Mekong Initiative to devote greater
			 attention to capacity building projects on energy and water
			 infrastructure;
			(5)applauds the decision of
			 the Government of Laos to temporarily suspend work on the Xayaburi Dam in
			 response to regional concerns;
			(6)supports delay of the
			 construction of mainstream hydropower dams along the Mekong River until the
			 comprehensive environmental assessments have been completed and adequate
			 planning and multilateral coordination has been achieved;
			(7)calls on all riparian
			 states along the Mekong River, including China, to respect the rights of other
			 river basin countries and take into account any objection or concerns regarding
			 the construction of hydropower dams;
			(8)encourages members of the
			 Mekong River Commission to adhere to the prior consultation process for dam
			 construction under the Commission's Procedures for Notification, Prior
			 Consultation and Agreement;
			(9)calls on the Governments
			 of Burma and China to improve cooperation with the Mekong River Commission and
			 information sharing on water flows and engage in regional decision-making
			 processes on the development and use of the Mekong River; and
			(10)supports assistance to
			 the Lower Mekong River riparian states to gather data and analyze the impacts
			 of proposed development along the river.
			Amend the title so as to read:
	 A resolution calling for states in the Mekong River Basin, including
	 China, to respect the rights of all riparian states along the Mekong River and
	 for increased United States engagement in promoting the resolution of
	 multilateral water sovereignty disputes..
	
		December 1, 2011
		Reported with an amendment, an amendment to the preamble,
		  and an amendment to the title
	
